Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 17, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150939(48)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  CITY OF CORUNNA,                                                                           David F. Viviano
                                                                                         Richard H. Bernstein,
            Plaintiff-Appellant,                                                                         Justices
                                                              SC: 150939
  v                                                           COA: 316841
                                                              Shiawassee CC: 10-001242-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before March 23, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 17, 2015